DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  GILMORE M. GOLAN a/k/a GILMORE GOLAN and ALISA GOLAN,
                        Appellants,

                                   v.

              BRANCH BANKING AND TRUST COMPANY,
                           Appellee.

                              No. 4D20-75

                          [February 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. CACE17-015269.

  Kendrick Almaguer and Emily B. Chatzky of The Ticktin Law Group,
Deerfield Beach, for appellants.

   Robert M. Coplen and Lyndsey I. Pruett of Robert M. Coplen, P.A.,
Largo, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.